Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/700,802 filed on February 17, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Election/Restrictions
4.	Applicant’s election without traverse of Group I, device claims 1-21 with respect to species I (Fig. 4A) in the reply filed on 02/17/2021 is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2021.
5.	Claims 22-26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Specification
6.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
MULTI-METAL CONTACT STRUCTURE IN MICROELECTRONIC COMPONENT”.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,515,913 B2 in view of Fu et al. (2010/0099251 A1).
Although few claims at issue are not identical, they are not patentably distinct from each other because instant application’s claims would have been obvious over claims 1-15 of U.S. Patent No. [10,515,913 B2].
Regarding independent claim 1, Katkar et al. teaches a microelectronic component comprising one or more semiconductor devices, the microelectronic component comprising (claim 1, lines 1-3):
(claim 1, lines 4-7);
a first conductive material having a first melting point (similar to hardness because of similar materials: obvious), disposed within the recess or opening and forming a first portion of an interconnect structure of the microelectronic component (claim 1, lines 8-11); and
a second conductive material having a second melting point (similar to hardness because of similar materials: obvious) different from the first melting point, disposed within the recess or opening and at least partially surrounded by or adjacent to the first conductive material, the second conductive material forming a second portion of the interconnect structure of the microelectronic component, the second portion of the interconnect structure extending normal to the plane of the substrate (claim 1, lines 9-16); and
Katkar et al. appears not to explicitly a barrier layer between the substrate and the first conductive material.
Fu et al. teaches wherein (Fig. 1E) a barrier layer (150, ¶19) between the substrate (110/120, ¶15) and the first conductive material (160, ¶21).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the barrier layer as taught by Fu et al. and to modify the structure of Katkar et al., in order to 

Regarding claim 2, Katkar et al. teaches further comprising a layer of the first conductive material disposed over an exposed surface of the second portion of the interconnect structure (claim 2, lines 1-4).

Regarding claim 3, Katkar et al. teaches further comprising a layer of a third conductive material, different from the first and second conductive materials, disposed over an exposed surface of the first and second portions of the interconnect structure (claim 3, lines 1-5).

Regarding claim 4, Katkar et al. teaches further comprising one or more additional conductive materials having one or more additional melting points (similar to hardness because of similar materials: obvious) different from the first melting point (similar to hardness because of similar materials: obvious) and the second melting point (similar to hardness because of similar materials: obvious), disposed within the recess or opening and forming one or more additional portions of the interconnect structure of the microelectronic component (claim 4, lines 1-8).

Regarding claim 5, Katkar et al. teaches wherein the second melting point (similar to hardness because of similar materials: obvious) of the second conductive material is greater than the first melting point (similar to hardness because of similar materials: obvious) of the first conductive material (claim 5, lines 1-3).

Regarding claim 6, Katkar et al. teaches wherein an exposed surface of the second portion of the interconnect structure protrudes above an exposed surface of the first portion of the interconnect structure and is level with or recessed below the first surface of the substrate (claim 6, lines 1-5).

Regarding claim 7, Katkar et al. teaches wherein a coefficient of thermal expansion (CTE) of the first conductive material is different from a CTE of the second conductive material (claim 7, lines 1-4).

Regarding claim 8, Katkar et al. teaches wherein the first portion of the interconnect structure and the second portion of the interconnect structure are adjacent vertical layers, extending normal to a plane of the conductive layer (claim 1, lines 11-13, lines 19-21).

Regarding claim 9, Katkar et al. teaches wherein the adjacent vertical layers include an adhesion layer comprising at least one of titanium, tantalum, or chromium (claim 12, lines 1-3).

Regarding claim 10, Katkar et al. teaches wherein the microelectronic component is a first microelectronic component and the interconnect structure is a first interconnect structure, and further comprising a second microelectronic component, wherein a second interconnect structure of the second microelectronic component is bonded to the first interconnect structure by at least one of a direct bond of an insulator material to another insulator material without an adhesive or by a metal to metal diffusion bond, wherein the first interconnect structure and the second interconnect structure comprise one of an electrical contact pad or a via (claim 13, lines 1-12).

Regarding independent claim 11, Katkar et al. teaches a microelectronic assembly, comprising:
a first microelectronic component comprising (claim 15, line 2):
a substrate including a recess or opening extending from a first surface of the substrate, at least a portion of the first surface of the substrate having a planarized topography (claim 15, lines 3-6);
(claim 15, lines 7-12); and
a second conductive material having a second melting point (similar to hardness because of similar materials: obvious) different from the first melting point, disposed within the recess or opening and forming a second portion of the interconnect structure of the microelectronic component, the second portion of the interconnect structure extending normal to the plane of the substrate and at least partially surrounded by or adjacent to the first conductive material (claim 15, lines 13-20);
a second microelectronic component having a second interconnect structure bonded to the first interconnect structure by at least one of a direct bond of an insulator material to another insulator material, without an adhesive or by a metal to metal diffusion bond, wherein the first interconnect structure and the second interconnect structure comprise one of an electrical contact pad or a via (claim 15, lines 21-28).
Katkar et al. appears not to explicitly a barrier layer between the substrate and the first conductive material.
Fu et al. teaches wherein (Fig. 1E) a barrier layer (150, ¶19) between the substrate (110/120, ¶15) and the first conductive material (160, ¶21).


Regarding claim 12, Katkar et al. teaches wherein the first interconnect structure comprises one or more additional conductive materials having one or more additional melting points different from the first melting point and the second melting point, disposed within the recess or opening of the substrate of the first microelectronic component and forming one or more additional portions of the first interconnect structure of the first microelectronic component (claim 4, lines 1-8).

Regarding independent claim 15, Katkar et al. teaches a microelectronic component comprising one or more semiconductor devices, the microelectronic component comprising (claim 14, lines 1-3):
a substrate including a recess or opening extending from a first surface of the substrate, at least a portion of the first surface of the substrate having a planarized topography (claim 14, lines 4-7);
claim 7, lines 1-3), disposed within the recess or opening and forming a first portion of an interconnect structure of the microelectronic component, the first portion of the interconnect structure extending normal to a plane of the substrate (claim 14, lines 8-13);
a second conductive material having a second CTE different from the first CTE (similar to CTE because of similar materials: obvious, also claim 7, lines 3-4), disposed within the recess or opening and at least partially surrounded by or adjacent to the first conductive material, the second conductive material forming a second portion of the interconnect structure of the microelectronic component, the second portion of the interconnect structure extending normal to the plane of the substrate (claim 14, lines 14-21); and
Katkar et al. appears not to explicitly a barrier layer between the substrate and the first conductive material.
Fu et al. teaches wherein (Fig. 1E) a barrier layer (150, ¶19) between the substrate (110/120, ¶15) and the first conductive material (160, ¶21).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the barrier layer as taught by Fu et al. and to modify the structure of Katkar et al., in order to securing modified texture and film properties. In addition, the barrier layer 150 limits the 

Regarding claim 16, Katkar et al. teaches further comprising one or more additional conductive materials having one or more additional coefficients of thermal expansion (similar to CTE because of similar materials: obvious) different from the first CTE and the second CTE, disposed within the recess or opening and forming one or more additional portions of the interconnect structure of the microelectronic component (claim 14, lines 22-27).

Regarding claim 17, Katkar et al. teaches wherein the microelectronic component is a first microelectronic component and the interconnect structure is a first interconnect structure, and further comprising a second microelectronic component, wherein a second interconnect structure of the second microelectronic component is bonded to the first interconnect structure by at least one of a direct bond of an insulator material to another insulator material, without an adhesive or by a metal to metal diffusion bond, wherein the first interconnect structure and the second interconnect structure comprise one of an electrical contact pad or a via in pad (claim 13, lines 1-12).
Regarding claim 18, Katkar et al. teaches wherein a melting point (similar to CTE because of similar materials: obvious) of the first conductive material is greater than a melting point of the second conductive material (claim 7, lines 1-4).

Regarding independent claim 19, Katkar et al. teaches a microelectronic assembly, comprising:
a first microelectronic component comprising (claim 15, line 2):
a substrate including a recess or opening extending from a first surface of the substrate, at least a portion of the first surface of the substrate having a planarized topography (claim 15, lines 3-6);
a first conductive material having a first coefficient of thermal expansion (CTE) (similar to hardness because of similar materials: obvious), disposed within the recess or opening and forming a first portion of an interconnect structure of the microelectronic component (claim 15, lines 7-10);
a second conductive material having a second CTE different (similar to hardness because of similar materials: obvious) from the first CTE, disposed within the recess or opening and forming a second portion of the interconnect structure of the microelectronic component (claim 15, lines 13-18);
a second microelectronic component having a second interconnect structure bonded to the first interconnect structure by at least one of a direct bond of an insulator (claim 15, lines 21-28).
Katkar et al. appears not to explicitly a barrier layer between the substrate and the first conductive material.
Fu et al. teaches wherein (Fig. 1E) a barrier layer (150, ¶19) between the substrate (110/120, ¶15) and the first conductive material (160, ¶21).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the barrier layer as taught by Fu et al. and to modify the structure of Katkar et al., in order to securing modified texture and film properties. In addition, the barrier layer 150 limits the diffusion of copper into the second dielectric layer 120 and thereby dramatically increases the reliability of the copper interconnect features (¶19).

Allowable Subject Matter
9.	Claims 13-14, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.